        Case 4:19-cv-00768-BSM Document 40 Filed 09/29/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DAVID SALMON, ANGELA LANDERS,                                                PLAINTIFFS
BILLY TATE, AND PAULA BYRUM,
individually and on behalf of all others similarly situated

v.                          CASE NO. 4:19-CV-00768-BSM

XTO ENERGY, INC.                                                             DEFENDANT

                                         ORDER

      Plaintiffs' motion for conditional certification, disclosure of contact information, and

to send notices [Doc. No. 14] is denied without prejudice.

                                   I. BACKGROUND

      David Salmon, Angela Landers, Paula Byrum, and Billy Tate are suing XTO Energy

under the Fair Labor Standards Act, 29 U.S.C. section 201, et seq. (“FLSA”), and the

Arkansas Minimum Wage Act, Ark. Code Ann. section 11-4-201, et seq. (“AMWA”), for

unpaid overtime compensation. They seek conditional certification of two collectives – one

covering all hourly-paid employees who spent time working “on call” since October 30, 2016

and the other covering all salaried employees who spent time working “on call” since

October 30, 2016. The facts are as follows.

      XTO Energy owns and operates a petroleum and natural gas production business with

multiple operating divisions throughout the United States. Second Am. Compl. ¶ 15; Def.

Decl. 1 (Decl. of Joseph Kim Bell), ¶ 2. Salmon worked for XTO Energy as an hourly-paid

operations supervisor from June 2010 until June 2019. Second Am. Compl. ¶ 22, 25.
         Case 4:19-cv-00768-BSM Document 40 Filed 09/29/20 Page 2 of 7




Landers worked for XTO Energy as a salaried measurement technician from September 2013

until January 2018. Id. ¶ 31, 36. Byrum, who joined XTO Energy in April 2012, still works

for the company in a salaried position as a measurement technician. Id. ¶ 32, 36. Tate

worked for XTO Energy as an hourly-paid pipeline systems operator from February 2011

until March 2018. Id. ¶ 43, 46. All four of the named plaintiffs worked in Arkansas for XTO

Energy’s Mid-Continent operating division, which is headquartered in Oklahoma City, and

covers Arkansas, Oklahoma, and parts of Kansas and Texas. Def. Decl 1 ¶ 3, 8, 16, 20.

       Salmon, Landers, Byrum, and Tate allege that XTO Energy scheduled each of them

and other employees to work on call at least one week per month, and that XTO Energy had

a practice of not paying them overtime for all the hours they worked in excess of forty hours

per week while on call. Id. ¶¶ 56–69. Plaintiffs allege that XTO Energy required that they

and other employees, while on call, perform various duties from the locations where they

were on call, usually their homes. Id. ¶ 71. These duties included taking and making

telephone calls, composing and receiving correspondence from customers and fellow

employees of XTO Energy, and performing computer work. Id. Plaintiffs allege that XTO

Energy only paid its employees who were on call for work they performed in the field, but

did not pay them for the work they performed at home while on call. Id. ¶¶ 72–77.

                                 II. LEGAL STANDARD

       FLSA plaintiffs suing on behalf of a similarly situated class must utilize 29 U.S.C.

section 216(b)’s opt-in mechanism instead of Federal Rule of Civil Procedure 23's opt-out

mechanism. Butcher v. Delta Mem’l Hosp., 2013 WL 1668998, at *1 (E.D. Ark. Apr. 17,
         Case 4:19-cv-00768-BSM Document 40 Filed 09/29/20 Page 3 of 7




2013). District courts may authorize sending notice to potential members of a collective

action as long as it avoids endorsing the merits of the case. Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 169 (1989).

       A two-step approach is used to determine whether certification is proper. Cruthis v.

Vision’s, 2013 WL 4028523, at *1 (E.D. Ark. Aug. 7, 2013). In the first step, the court

determines whether notice of the case should be given to potential plaintiffs. Collins v.

Barney’s Barn, Inc., 2013 WL 1668984, at *2 (E.D. Ark. Apr. 17, 2013). This determination

is based on pleadings and affidavits. Id. The standard is fairly lenient and typically results

in conditional certification because the court has little information upon which to rely. Id.

In the second step, which begins after discovery is largely completed, the defendant may

move for decertification by showing that the class members are not similarly situated. Id.

                                      III. DISCUSSION

       A.     FLSA Conditional Certification

       Plaintiffs' request for conditional certification is denied because their allegations do

not sufficiently demonstrate the existence of a class of similarly situated individuals subject

to a common employment policy or plan.

       Plaintiffs allege that regardless of position or pay scheme, they and other employees

were required to spend at least one week of every month working on call. Decl. Salmon ¶

7, Doc. No. 14-7; Decl. Tate ¶ 7, Doc. No. 14-9. Salmon, Landers, and Tate each state in

respective declarations that XTO Energy “had a standard practice of not paying me or the

collective members for all overtime hours worked in weeks in which we were scheduled to
         Case 4:19-cv-00768-BSM Document 40 Filed 09/29/20 Page 4 of 7




work ‘on call.’” Decl. Salmon ¶ 15; Decl. Landers ¶ 16, Doc. No. 14-8; Decl. Tate ¶ 15.

They each further state that, based on their observations and interactions, they know of “at

least twenty (20) other potential” employees who were scheduled to work on call since

October 30, 2016. Decl. Salmon ¶ 17; Decl. Landers ¶ 18; Decl. Tate ¶ 17. Plaintiffs aver

that the declarations filed by Salmon, Landers, and Tate are more than adequate to show the

existence of a companywide policy at XTO Energy that violated the FLSA. Reply Mot.

Conditional Certification at 2, Doc. No. 38.

       XTO Energy contends that conditional class certification is inappropriate because

plaintiffs have failed to establish that they are similar situated and because a collective action

would require an overly burdensome employee-specific inquiry on the issues of liability and

damages. Resp. Mot. Conditional Certification at 16–17, 19, 22–24, Doc. 36. According to

XTO Energy, the four named plaintiffs did not share the same position or job duties, were

not paid in the same manner, and were subject to different types of on call schedules. Id. at

6–11. Moreover, XTO Energy argues that it did not have a companywide policy for on call

shifts, claiming that operations superintendents in each specific geographic operating area

were responsible for developing procedures and requirements for on call shifts. Def. Decl

1 ¶ 11. XTO Energy attacks the plaintiffs’ proposed collectives as “bloated nationwide all-

encompassing” collectives that seek to include every XTO employee, regardless of their

FLSA exemption status, who held any job position in any area of business operations with

any type of on call schedule in any location across the United States. Resp. Mot. Conditional

Certification at 14. XTO Energy argues that the key facts will be anything but common for
         Case 4:19-cv-00768-BSM Document 40 Filed 09/29/20 Page 5 of 7




members of these two proposed collectives, and as a result the court would have to conduct

a highly fact-intensive inquiry for each member employee, which would be a waste of the

court’s time because the collectives are likely to be decertified upon completion of discovery.

Id. at 24–25.

       In deciding whether to grant conditional certification, courts may consider the

following factors: (1) whether the plaintiffs all held the same job titles; (2) whether the

plaintiffs worked in different geographical locations; (3) the extent to which the claimed

wage and hour violations occurred during different time periods and by different decision

makers; and (4) whether the plaintiffs all alleged similar, though not identical, wage and hour

violations. See McChesney v. Holtger Bros., No. 4:17-CV-00824-KGB, 2019 WL 118408,

at *2 (E.D. Ark. Jan. 7, 2019).

       It is undisputed that the named plaintiffs held different job titles and that the two

proposed collectives encompassed all hourly or salaried employees who had been scheduled

for on-call shifts since October 30, 2016. All four named plaintiffs worked for XTO Energy

in Arkansas; however, both proposed collectives are nationwide, and would likely include

opt-ins from XTO employees in upwards of a dozen states. See West v. Border Foods, Inc.,

2006 WL 1892527 at *6 (D. Minn. July 10, 2006) (a showing that six of the potential class

of approximately 240 shift managers employed at defendants’ restaurants were allegedly

required to work off-the-clock was too limited a sampling of employees to support plaintiffs’

assertion of widespread violations resulting from a common plan or policy). Plaintiffs claim

that XTO employees nationwide were subject to a uniform policy with respect to on-call
         Case 4:19-cv-00768-BSM Document 40 Filed 09/29/20 Page 6 of 7




shifts, but they offer no evidence for that aside from a conclusory statement in the affidavits

submitted by Salmon, Landers, and Tate that XTO Energy “had a standard practice of not

paying me or the collective members for all overtime hours worked.” See Sisson v. Salvation

Army, No. 6:14-CV-6090, 2015 WL 13358294, at *3 (W.D. Ark. July 7, 2015) (denying

motion for conditional certification because identically worded affidavits were speculative

as to whether the plaintiff “had regular contact” with others employees across a whole region

of the United States). Plaintiffs have each alleged similar wage and hour violations,

stemming from the alleged non-payment of overtime compensation for offsite work they

performed during on call shifts.

       Plaintiffs have submitted only minimal evidence that there was a nationwide class of

XTO employees subject to a common employment policy or plan. Plaintiffs have proffered

sufficient evidence to support conditional certification for an Arkansas class of XTO

employees, and arguably a class within the footprint of XTO’s Mid-Continent operating

division as well, but plaintiffs have plainly failed to show that XTO Energy had a common

nationwide policy for on call shifts. See Freeman v. Wal-Mart Stores, 256 F. Supp.2d at

944–45 (2003) (“unsupported assertions of widespread violations are not sufficient” to grant

a motion to certify a collective action”); McClendon v. Schlumberger Technology Corp.,

Case No. 4:15-CV-00752-JLH, 2016 WL 3911897, at *1 (W.D. Ark. July 15, 2016)

(although plaintiffs do not need to provide evidence showing unlawful practices at each and

every one of a defendant’s locations, they nonetheless must put forth some evidence that

employees outside of their job location are similarly situated to them).
         Case 4:19-cv-00768-BSM Document 40 Filed 09/29/20 Page 7 of 7




       Additionally, the two collectives that plaintiffs have put forth for conditional

certification are overly broad. Plaintiffs seem to be arguing that all hourly and salaried XTO

Energy employees are similarly situated regardless of the nature of their duties or positions,

with the rather cursory limitation that the employees must have had periodic on call shifts.

Freeman, 256 F.Supp.2d. at 945. The logical conclusion of this argument is that all

employees of a given company are similarly situated simply because they claim violations

of the FLSA by that company. Id. Furthermore, it is problematic that plaintiffs would seek

to certify classes containing employees who are exempt from FLSA overtime requirements.

It is not the duty of this court, nor the duty of XTO Energy, to sift through the employment

records of all XTO employees to determine who among them are not exempt under the

FLSA. See Smart v. City of Hughes, Arkansas, No. 2:19-CV-00047-KGB, 2020 WL

3451656, at * 3 (E.D. Ark. June 24, 2020).

                                    IV. CONCLUSION

       For the foregoing reasons, plaintiffs’ motion for conditional certification, disclosure

of contact information, and to send notices [Doc. No. 14] is denied.

       IT IS SO ORDERED this 29th day of September, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
